ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-385, concluding that as a matter of reciprocal discipline, JAMES J. GILLESPIE, JR., of LAFAYETTE HILL, PENNSYLVANIA, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of two years based on discipline imposed by the Supreme Court of Pennsylvania on April 10, 2000, for conduct constituting violations of RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JAMES J. GILLESPIE, JR., is suspended from the practice of law for a period of two years and until the further Order of the Court, effective April 10, 2000; and it is farther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is farther
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter